PRATT, J.
This controversy relates to a road leading from the old main highway, which runs from Pelham to New Rochelle, in Westchester, to a ferry at tide water on a creek formed by the waters of Long Island sound, as they ebb and flow, opposite Glen island. It is the approach for the public by land to the present Glen Island ferry. Plaintiff claims that 'it is a private road, and has obstructed it. Defendant contends that it is a public road; and, by way of equitable counterclaim, asks that the obstructions be removed. The defendant’s Glen island was formerly known as *749“Locust Island.” The plaintiff’s main property is also an island, now known as “Neptune Island,” formerly called “Moses Island.” It was originally separated from the main land by a small creek, across which a stone causeway was built; so that street cars and wagons now run to, or substantially to, the defendant’s ferry. The testimony shows that this Moses or Neptune island was owned by William Turpin in 1833, who conveyed the same to Catherine Wyman, who then owned the adjacent mainland. This Neptune island and the mainland then passed to Jacob Rhinelander, through Catherine Wyman’s will and deeds by her executors, in 1836. This deed conveys the road and causeway in question. The island then passed under Rhinelander’s will to the Underhills in 1837, who conveyed the same, with the road and causeway, to Philip Under-hill in 1850, and the mainland was conveyed to other parties. Philip Underhill then conveyed the island, road, and causeway to Isaac Underhill in 1859. Thome and wife also gave Isaac Underhill a conveyance affecting some part of these premises in 1874, and in the same year Isaac Underhill conveyed the same to Higgins, who mortgaged to Guión. The mortgage was assigned to Philip R. Underhill, and was subsequently foreclosed, and the premises were purchased by this Mr. Underhill in 1880, who meantime received other conveyances from Mr. Higgins. He, in 1882, con-' veyed the premises to Fredericks, who conveyed back to Hannah Higgins in the same year, and she conveyed to plaintiff in 1885. Each of these conveyances assumes to convey the road and causeway in question. The defendant’s title to Glen island comes from Davenport, who conveyed to Depau in 1847, nothing being said about any landing or road. Depau conveyed to Livingston in 1848, and he conveyed to Godwin in 1854. These Depaus seem to have conveyed to Foulke in 1855, and Godwin conveyed to Foulke on the same day. Foulke then conveyed to Schmidt in 1862. This deed assumes to convey a right of way over the road in question from the old Pelham road to a steamboat landing, to be presently mentioned, and the use of the ferry dock as used by the Foulkes, together with the right to land thereon and the right of ferriage and docking. Schmidt died, and his executors, in May, 1879, conveyed to defendant, granting like subject-matter. It thus appears that Foulke owned Glen island, and Isaac Underhill, or his estate, owned Neptune island and the road, from about 1858 or 1859 at least until after 1861. During this interval, Foulke used this dock for ferry purposes to Glen island as a landing, having a regular ferry propelled by horse power. Foulke and Isaac Under-hill contributed to the expenses of keeping this road in repair. Foulke paid him $25, January 26, 1858, as “his proportion of the expenses or repairs of the causeway and roads.” This fact is attested by Underhill’s receipt, which defendant produced. A like receipt, signed by “Philip R. Underhill, for I. Underhill’s Estate,” attests the facts that Foulke, January 11, 1861, paid him $50, “for his proportion of expenses repairing causeway and bridges for two years to January 1, 1861, on Neptune House island.” In 1868, *750Schmidt, and other owners on Glen Island, paid Philip B. Underhill $75, “being in full to January 1, 1868, for their contributions of twenty-five dollars each towards working of the road leading to the steamboat pier on the Neptune House island for the estate of I. Underhill, deceased.” It seems that Isaac Underhill built the Neptune House on his island, and enlarged the former steamboat dock, which stood at the water end of the road. He also had an interest in a steamboat which landed thereat. The precise circumstances under which these payments for road expenses were made do not appear; but it is plain that the owners of Glen island and Neptune island together kept this road in repair, and it is quite obvious that they used it and this dock in common, the former for ferry purposes, and the latter for steamboat purposes, and as an approach to his Neptune island property.
There is no intimation that the payments were made as for licenses. On the contrary, they are said to be “proportions expenses” in the earlier receipt, and “contributions” in the last one. I think it fair to assume, in the absence of any conveyance of a tight of way over this road, and in the absence, also, of any satisfactory explanation, that there was 'an understanding between these people that they should use this road in common as an approach to this dock. The road was open for the use of the Under-hill’s Neptune House guests, and was evidently used by Foulkei and Schmidt as means of approach by the dock to the Glen island property. So, too, it must have been used by the public as an approach to the Underhill steamboat, which landed at the dock, and the patrons of Foulke’s ferry. Perhaps these facts no not necessarily show an unlimited offer of this road to the public as a highway. On the other hand, the evidence shows that, when Depau owned Glen island, he and Underhill had some bitter controversy about the location of the dock, in which Underhill had his way. about it. I think, however, that these facts do show that the Glen island owners, certainly in Depau’s time, had a right of way at the Underhill dock, and over this road, up to the old Pelham road, and the fact is that Depau’s deeds say nothing respecting this right of way. It is certain that the Foulke and Schmidt deeds do assert such a right. Under these circumstances, especially in view of Foulke’s ferry business, I think this ease plainly shows an open user of both the dock and road by the Glen island owners from 1858 on, under a claim of right, with the knowledge and consent of the Neptune island owners; and, since Foulke’s deed to Schmidt in 1862, such user was certainly under claim of right and color of title which could be conveyed.
We now come to consider another fact of great importance 'in this controversy. In 1845, Isaac Underhill and his wife and Philip B. Underhill filed their petition with the commissioners of the land office of this state praying for a grant of land under water for the purpose of enabling them to extend this steamboat dock, and asking to establish a dock thereon, with leave to collect wharf-age, etc. They therein state that the dock was built by, or, at least, *751in Catherine Wyman’s time, “for the convenience of navigation,, and for the accommodation of steamboats and other craft passing into the bay.” There is no intimation that this use was in any way restricted. This must have been prior to 1836, for she died before that time, and her executors, during that year, conveyed toRhinelander. This petition also states that Rhinelander believed that she had obtained title to the land under water where the dock stood, but that it was subsequently discovered that she had not obtained such title. It also states that this dock or landing is “a great public convenience, and necessary for the purposes of commerce, and will greatly increase those objects by extending the dock a little further into the bay, as designated” on a map filed. This map shows the road in question. The petition also states that the contemplated extension of the dock “will be of great public convenience from a commercial point of view,” and the object of the acquirement of the land was to increase that public convenience by extending it to deeper water, so that larger vessels may moor thereat. The petition also states “that, to render a landing place convenient at the place now spoken of, and that the public and others may pass from the main island, either on foot or in carriages, * * * to the contemplated dock, and that for such-purpose it will be necessary to build of stone * * * abutment on bridge,” etc. It thus appears that this road was opened for these purposes by Catherine Wyman prior to 1836, as means of reaching this dock, long before the Neptune House was erected; and that it had reference to public travel between the old Pelham road and this dock, for the purposes of commerce, as means of enabling the public, for business purposes, to come to this dock both by land and water; and that there was a business ferry at the dock. The people of the state granted their patent on this petition. The patent expressly recites that it is for the purpose of promoting the commerce of our state, and for no other object; and the grant was made subject to reservations and conditions expressed, one of which was that, if the patentees should not, within three years from that date, (April 17, 1845,) actually “appropriate and apply the above-described premises to the purposes of a dock or docks thereon,” the grant should be void. There is no pretense that the patentees failed to perform the condition, and they and their grantees now claim the land thus obtained because they thus-appropriated that property to that public use. Under these circumstances, • I do not see how'it can be doubted that the object of the road and dock was to enable anybody who chose to use it to come and go on the dock, and to use the dock itself for all purposes of a dock. Very likely, the commerce between the mainland and Glen island may not have been in Catherine Wyman’s mind or in the minds of the Underhills, to the extent which we now see the development of that island and the business there carried on, but we cannot doubt that that business is within the development of the general object and purpose for which the road was opened and the dock built, and within the purposes of the grant.
*752I do not now mean to say that this necessarily renders the dock a free public dock, or the road necessarily a public highway; but, under these circumstances, I cannot doubt that the subsequent transaction between Glen insland, Foulke Schmidt, and the Underhills indicate that the former were then acting in view of existing and conceded rights to use the road as a means of approach to their property and their business ferry. It thus seems plain to my mind that there was, at least, an acknowledged private right of way for Foulke and Schmidt and their grantees, for any lawful business to which they chose to devote the'ir property; hence it seems to me that the plaintiff, being one of Underhill’s grantees, has no right—certainly no standing—in a court of equity to such aid in obstructing this road as a means of preventing the grantees of the Glen island to reach their property, or to carry on their ferry business. If that be true of the grantees themselves, it must also be true of their patrons. Plaintiff and his grantors have slept too long upon their claims to expect any aid of a court of equity. Their loches alone seems to me to weigh heavily against their contention on the merits. Perhaps this conclusion will dispose of the case adversely to the plaintiff, and in favor of the defendant; but, since other phases of it are before us, I may not unwisely go further.
The fact is distinctly stated in this old petition to the land commissioners that one of the objects of this dock was its public convenience; and it is plainly intimated, if not alleged, that the object of the proposed extension of the dock, and of obtaining the land grant for that purpose, in part, at least, is to invite “the public to pass on foot or in carriages” over this stone road, which was so necessary. Under these circumstances, while it is possible that the Underhills may all the while have had some dim idea of retaining this road as their private right of way, it seems to me wholly improbable that they did such a thing. The plain fact was that the more the public used it the better for them and their purposed business scheme. They thus, by their recorded act and their subsequent conduct, clearly evinced their invitation to the public to use the road freely, and their erection of the hotel only emphasized this desire to profit by this public use of the road. Here, then, was an offer of this road to the public which dates back to 1836, and there can be no doubt, upon this evidence, that the public did use it without interruption, unless by the gate to be presently noticed. We thus find an offer of this road to the public, —an offer made by Catherine Wyman in 1836,—followed by user for public business purposes, confirmed by the Underhills, under such circumstances as to indicate the right to the permanent use thereof by anybody who had occasion to use it, followed by a grant from the state, which necessarily involved anybody and everybody’s right freely to come and go over it. I think they were thus estopped from Withdrawing that offer. We think this seems to make out dedication so far as one may dedicate his land to public use for road purposes. This was followed by the formal acceptance *753of this road by the highway authorities of New Rochelle village. A street railroad has since been laid, and has been for years used upon it, and all the while plaintiff and his grantors have done no-significant act. To come now into a court of equity seeking equitable relief seems to me unwarranted. I am therefore unable to-see why this road should not be held a public highway, not only by this long use, but by actual dedication and acceptance. Under these circumstances, I regard the testimony about the gate as of very little importance. That testimony was very unsatisfactory at best, and it in no way shakes my confidence in the conclusions already stated. The same is true of the notices and declarations of the Underhills about their supposed rights. These views lead to a reversal of this judgment, and to the conclusion that plaintiff is wrong in obstructing this road. Judgment must be entered for the defendant, with costs.